In a support proceeding pursuant to Family Court Act article 4 in which the father sought increased child support from the mother, the mother appeals from an order of the Family Court, Suffolk County (Trainor, J.), entered February 17, 1995, which denied her objections to an order of the same court (Ekadis, H.E.), entered March 22, 1994, after a hearing, which directed her, inter alia, to pay $58 per week in child support, retroactive to July 19, 1991.
Ordered that the order is reversed, on the law, with costs, and the petition is dismissed.
The father’s showing at the hearing that the non-custodial mother was earning considerably more money than she claimed did not suffice, without more, to establish a "change in circumstances” warranting upward modification of the mother’s child support for her two sons. Significantly, the father failed to make the necessary threshold showing that there was any change or increase in the children’s needs, or that his current income of $894 per week — up from $820 per week in 1990 — did not suffice to support them (see, e.g., Matter of Brescia v Fitts, 56 NY2d 132; Matter of Boden v Boden, 42 NY2d 210; Matter of Higbie v Elder, 207 AD2d 487; May May Cheng v McManus, 178 AD2d 906; cf., Matter of Dinkins v Mabry, 194 AD2d 787). Balletta, J. P., Sullivan, Copertino and Krausman, JJ., concur.